


Exhibit 10.16


 
 
 





        
ACCO BRANDS CORPORATION
2011 AMENDED AND RESTATED INCENTIVE PLAN
DIRECTORS RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT is made and entered into this __________ __, 20__ and effective
________ __, 20__ (the “Grant Date”) by and between ACCO Brands Corporation, a
Delaware corporation (the “Company”) and ____________________ (“Grantee”).
WHEREAS, Grantee is a member of the Board of Directors (the “Board”) of the
Company and in compensation for Grantee’s services to be provided hereafter, the
Board deems it advisable to award to Grantee a Director Award of Restricted
Stock Units representing shares of the Company’s Common Stock, pursuant to the
ACCO Brands Corporation 2011 Amended and Restated Incentive Plan (“Plan”), as
set forth herein.
NOW THEREFORE, subject to the terms and conditions set forth herein:
1.Plan Governs; Capitalized Terms. This Agreement is made pursuant to the Plan,
and the terms of the Plan are incorporated into this Agreement, except as
otherwise specifically stated herein. Capitalized terms used in this Agreement
that are not defined in this Agreement shall have the meanings as used or
defined in the Plan. References in this Agreement to any specific Plan provision
shall not be construed as limiting the applicability of any other Plan
provision.


2.Award of Restricted Stock Units. The Company hereby awards to Grantee on the
Grant Date a Director Award of ______________ Restricted Stock Units. Each
Restricted Stock Unit constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered) to Grantee, subject to the terms
and conditions of this Agreement, one (1) share of Common Stock (“Shares”). Each
Restricted Stock Unit shall be fully vested and nonforfeitable, and payable in
accordance with Section 3, below. The Company shall hold the Restricted Stock
Units in book-entry form. The Grantee shall have no direct or secured claim in
any specific assets of the Company or the Shares to be issued to Grantee under
Section 3 hereof, and shall have the status of a general unsecured creditor of
the Company. THIS DIRECTOR AWARD IS CONDITIONED ON GRANTEE SIGNING THIS
AGREEMENT AND RETURNING IT TO THE COMPANY BY ________ __, 200__, AND IS SUBJECT
TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, WHICH
GRANTEE ACCEPTS UPON SIGNING AND DELIVERING THIS AGREEMENT TO THE COMPANY.


3.Delivery of Shares. As a condition to the award of this Director Award,
Grantee hereby agrees to defer payment of the Restricted Stock Units until the
date in which Grantee ceases to be a member of the Board (and constituting a
separation from service) as so provided under the ACCO Brands Corporation
Deferred Compensation Plan for Non-Employee Directors as in effect from time to
time (“Directors Deferred Compensation Plan”). As of the date on which the
Restricted Stock Units shall be payable under the Directors Deferred
Compensation Plan, the Company shall cause its transfer agent for the Common
Stock to register Shares in book-entry form in the name of the Grantee (or, in
the discretion of the Committee, issue to Grantee a stock certificate)
representing a number of Shares equal to the number of Restricted Stock Units
then payable; provided, such Shares shall not be paid to the Grantee earlier
than or later than is permitted under Section 409A of the Code.


4.No Transfer or Assignment of Restricted Stock Units; Restrictions on Sale.
Except as otherwise provided in this Agreement, the Restricted Stock Units and
the rights and privileges conferred thereby shall not be sold, pledged or
otherwise transferred (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment, levy or similar process until
the Shares represented by the Restricted Stock Units are delivered to Grantee or
his designated representative. The Grantee shall not sell any Shares at any time
when applicable laws or Company policies prohibit a sale. This restriction shall
apply as long as Grantee is a Director of the Company or an Affiliate of the
Company.






--------------------------------------------------------------------------------




5. Legality of Initial Issuance. No Shares shall be issued unless and until the
Company has determined that (a) any applicable listing requirement of any stock
exchange or other securities market on which the Common Stock is listed has been
satisfied; and (b) all other applicable provisions of state or federal law have
been satisfied.


6.Miscellaneous Provisions.


(a)Rights as a Stockholder. Neither Grantee nor Grantee’s representative shall
have any rights as a stockholder with respect to any Shares underlying the
Restricted Stock Units until the date that the Company is obligated to deliver
such Shares to Grantee or Grantee’s representative.


(b)Dividend Equivalents. As of each dividend date with respect to Shares, a
fully vested dividend equivalent shall be awarded to Grantee in the dollar
amount equal to the amount of the dividend that would have been paid on the
number of Shares equal to the number of Restricted Stock Units held by Grantee
as of the close of business on the record date for such dividend. Such dividend
equivalent amount shall be converted into a number of Restricted Stock Units
equal to the number of whole and fractional Shares that could have been
purchased at the closing price on the dividend payment date with such dollar
amount. In the case of any dividend declared on Shares which is payable in
Shares, Grantee shall be awarded a fully vested dividend equivalent of an
additional number of Restricted Stock Units equal to the product of (x) the
number of his Restricted Stock Units then held on the related dividend record
date multiplied by the (y) the number of Shares (including any fraction thereof)
distributable as a dividend on a Share. All such dividend equivalents credited
to Grantee shall be added to and in all respects thereafter be treated as
Restricted Stock Units hereunder.


(c)Inconsistency. To the extent any terms and conditions herein conflict with
the terms and conditions of the Plan, the terms and conditions of the Plan shall
control.


(d)Notices. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery, upon deposit with
the United States Postal Service, by registered or certified mail, with postage
and fees prepaid or upon deposit with a reputable overnight courier. Notice
shall be addressed to the Company at its principal executive office and to
Grantee at the address that he most recently provided to the Company.


(e)Entire Agreement; Amendment; Waiver. This Agreement constitutes the entire
agreement between the parties hereto with regard to the subject matter hereof.
This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof. No alteration or modification of this
Agreement shall be valid except by a subsequent written instrument executed by
the parties hereto. No provision of this Agreement may be waived except by a
writing executed and delivered by the party sought to be charged. Any such
written waiver will be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.


(f)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof.


(g)Successors.
(i)This Agreement is personal to Grantee and, except as otherwise provided in
Section 4 above, shall not be assignable by Grantee otherwise than by will or
the laws of descent and distribution, without the written consent of the
Company. This Agreement shall inure to the benefit of and be enforceable by
Grantee’s legal representatives.


(ii)This Agreement shall inure to the benefit of and be binding upon Company and
its successors.
(h)Severability. If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.


(i)Headings. The headings, captions and arrangements utilized in this Agreement
shall not be construed to limit or modify the terms or meaning of this
Agreement.


(j)Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.
 
 
 
 
 
ACCO BRANDS CORPORATION
 
 
 
 
 
 
 
By:  
 
 
Name:  
 
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
Grantee Name
 
 
 
 
 
 
 
 
Grantee Signature

 






